Citation Nr: 1436615	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Meniere's disease and, if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

In May 2013, the Veteran submitted additional evidence in the form of additional private hospitalization records.  He waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An August 2007 rating decision denied the Veteran's claim of entitlement to service connection for Meniere's disease.

2.  The Veteran filed a Notice of Disagreement in October 2007.

3.  After the RO issued a January 2008 Statement of the Case, the Veteran took no further action on the appeal, and the decision became final.

4.  Evidence received since the August 2007 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a current disability of Meniere's disease that is related to service.

5.  The evidence is in relative equipoise as to whether the Veteran's Meniere's disease was incurred during his active duty service.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision, denying the claim of service connection for Meniere's disease, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for Meniere's disease; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Meniere's disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veteran's claims of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Meniere's disease and whether service connection is warranted for the claimed disability, have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).
II.  New and Material Evidence 

The Boise RO denied service connection for Meniere's disease in an August 2007 rating decision.  The Veteran was notified the same month.  The Veteran filed an October 2007 Notice of Disagreement.  The appeal was denied in a January 2008 Statement of the Case (SOC).  The SOC was provided to the Veteran and notice of his procedural and appellate rights was sent to the Veteran's address of record.  The Veteran did not respond.  The Board concludes that the August 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order to establish service connection for the claimed disorder, there must be : (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for the disability was denied in August 2007 for lack of a nexus between a current disability and service.  The rating decision noted that service records indicated emergency treatment for nausea, dizziness and a plugged right ear, and a resulting diagnosis of mild labyrinthitis, possibly viral, and early benign positional vertigo.  Additionally, the rating decision noted the separation from service Report of Medical History, in which the Veteran reported having dizziness and ear trouble.  To reopen, new and material evidence must be received showing either a current chronic disability is related to service.

In a letter dated July 2010, the Veteran's physician, Dr. M.S. opined that the Veteran's current disability is related to service.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).


III.  Service Connection

The Veteran currently seeks service connection for Meniere's disease, which he claims was incurred in service.  For the reasons that follow, the Board finds that the Veteran's present claimed disability is related to service and concludes that service connection is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Again, to establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran's service treatment records (STRs) show that in June 1981, the Veteran completed a Report of Medical History at entrance to service, in which he denied dizziness or fainting spells, or any ear trouble.  

November 1982 STRs show the Veteran was treated for complaints of 2 episodes of syncope, which was thought to probably be vaso vagal.  Again in April 1983, the Veteran was treated for 3 episodes of syncope in the past year, the last occurring in October 1982.  In April 1984, the Veteran sought emergency care for complaints of dizziness, nausea and a plugged right ear, accompanied by right ear tinnitus.  The examiner diagnosed possible mild labyrinthitis (post-viral) and early benign positional vertigo.  The Veteran was prescribed Meclizine and returned to duty.

A Report of Medical History completed at separation from service in October 1985 shows the Veteran reported dizziness or fainting spells, ear, nose or throat problems, hearing loss, and periods of unconsciousness.

In a letter dated March 2002, Dr. K.M. stated the Veteran reported episodic vertigo, with onset in 1987.  Dr. K.M. went on to state the Veteran had 10 to 15 episodes since onset, which was accompanied by symptoms of a pressure sensation in the head, increased ear noise, neck pain, and sudden onset of vertigo.  Dr. K.M. opined these symptoms were very compatible with Meniere's disease.

In July 2007, the Veteran underwent a VA examination.  The Veteran reported hearing loss, as well as tinnitus, vertigo and chronic balance and gait problems, all present since the 1980's while on active duty.  The Veteran also endorsed episodic discharge from the ears in addition to pruritus; however, he denied pain.  The Veteran was unable to describe the frequency and duration of the attacks, stating they were inconsistent.  The Veteran also denied trauma to the ears.  The report indicated the Veteran's medical regimen included Meclizine and Ativan, which the Veteran indicated were helpful.

The examiner diagnosed Meniere's disease.  After review of the pertinent medical evidence contained within the Veteran's STRs, as well as the March 2002 private treatment records from Dr. K.M. in which the Veteran described onset in 1987, the examiner determined the symptoms of vertigo and Meniere's disease manifested more than 1 year after the Veteran's period of service, and not while on active duty.

A July 2010 letter from Dr. M.S. stated that the Veteran was his patient, and currently receiving treatment for Meniere's disease.  Dr. M.S. stated the Veteran's first symptoms of dizziness began on April 13, 1984 when he sought medical treatment in the Air Force clinic.  Dr. M.S. further stated that at that time, the Veteran was diagnosed with "benign positional vertigo (Meniere's)" and treated with the usual therapy.  Dr. M.S. noted the Veteran reported that he had never experienced any of those symptoms before service, but continued to have them, and is now disabled as a result.  Dr. M.S. opined that this established a link between the Veteran's exposure to loud jet engines and his symptoms. 

In March 2012, the Veteran underwent an Audiology Balance Evaluation for complaints of sudden onset motion provoked long duration vertigo (10 to 12 hours duration) which started 30 years ago.  The report indicates the Veteran presented "fairly normal" balance laboratory results, inconsistent with the long history of symptoms and previous diagnosis of Meniere's disease.  The report indicated that the ECochG was abnormal in the right ear, possibly reflecting a very high SP/AP ration, and thus lending support for Meniere's disease.  However, the report determined that there seemed to be little clinical correlation, so the abnormal ECochG may be best defined as a "soft sign."

In the accompanying March 2012 VA examination, the examiner noted the Veteran's diagnosis of Meniere's in March 2002.  The examiner then explained that Meniere's disease was idiopathic, and characterized by low frequency hearing loss, aural fullness, tinnitus and vertigo.  Though the Veteran had high frequency sensorineural hearing loss, and reported tinnitus, the audiology report determined the existence of Meniere's was not strongly supported by laboratory results.  Therefore, the examiner opined that the Veteran's Meniere's was less likely as not caused by or the result of his military service. 

In a Social Security Administration record dated February 2007, the Veteran stated that he had fought with Meniere's disease back to 1983, when he experienced pain in his right ear and was treated at the Air Force Base.

In August 2010, the Veteran's parents submitted a letter stating that the Veteran's disability arose in his second enlistment.  The letter stated that relatively soon after the Veteran's arrival at the Air Force base, he began telling his parents that he was experiencing loss of hearing in one of his ears combined with significant pain, nausea, vomiting and dizziness.  The Veteran's parents noted that these symptoms continued and increased in their severity to the extent that he has passed out on a few occasions.  They further stated that following service, the Veteran's symptoms prevented him from maintaining employment, and curtailed his driving.

In a May 2014 Board videoconference hearing, the Veteran testified that he was a crew chief on C141s, but was temporarily removed from the flight line for several months because he was having vertigo problems and passing out.  The Veteran stated that in 1984 he sought treatment in service for his disability, and that again in 1987 he experienced a severe episode which involved disorientation and vomiting. The Veteran's attorney stated it was the Veteran's strong contention that the symptoms of his present disability first appeared when he was in the military in 1984.  The Veteran went on to testify that he began taking Meclizine in service for symptoms of faintness, dizziness and disorientation.  He stated he continued to take Meclizine since service.

The Board finds that based on the March 2002 letter from Dr. K.M., the July 2007 letter from Dr. M.S., and the VA examination in July 2007, which all diagnosed Meniere's disease, the current disability element is well established.

Further, given the evidence of nausea, dizziness, tinnitus, and the diagnosis of benign positional vertigo in the Veteran's STRs, as well as the Veteran's notation of dizziness, ear trouble and periods of unconsciousness in his Report of Medical History at separation in October 1985, the Board finds there is sufficient evidence of an in-service occurrence to satisfy the second element of service connection.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The VA examiners opined that the evidence does not show that the Veteran has a current diagnosis of Meniere's that is related to the Veteran's in-service treatment for dizziness and nausea with complaints of tinnitus.  However, the Veteran's treating physician, Dr. M.S., contended that the Veteran does, in fact, have Meniere's disease, and that it is the same condition which was diagnosed in the Veteran's April 1984 STRs as benign positional vertigo.  Thus, the record contains evidence that the Veteran had Meniere's disease in service, and that his current diagnosis of Meniere's disease is directly related to service.  In asserting this opinion, Dr. M.S. accounted for the Veteran's lay evidence of the lack of any symptoms of Meniere's disease prior to service, and his assertion that his symptoms continued since service.  The Board also notes that the Veteran reported symptoms of dizziness, ear trouble and periods of unconsciousness at separation from service, and that the Veteran has continued the use of Meclizine for symptoms of faintness, dizziness and disorientation since service.  Furthermore, the Veteran's parents submitted a letter asserting that while in service the Veteran complained of symptoms of hearing loss, pain, nausea, vomiting and dizziness.  The Board finds the evidence is at least in relative equipoise as to whether the Veteran's Meniere's disease is related to service.  In light of the foregoing and resolving the benefit of the doubt in the Veteran's favor, service connection for Meniere's disease is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Reopening of a claim for service connection for Meniere's disease is granted.

Entitlement to service connection for Meniere's disease is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


